DETAILED ACTION
                                         Response to Amendment         
1.     This Office Action is in response to Amendment filed on 09/13/2021.
        Claim 1 has been amended.

        Claim 8 has been canceled.

        Claims 9-10 have been added.
   
        Claims 2-7 have been remained.
        Claims 1-7 and 9-10 are currently pending in the application.
                       Examiner’s Statement of Reasons for Allowance
2.     Claims 1-7 and 9-10 are allowed.
3.     The following is an examiner’s statement of reasons or allowance:
        None of the prior art teaches a light emitting module comprising the light diffusing member being spaced apart from the red light source, the green light source, and the blue light source with an air layer continuously extending between the light diffusing member and the red light source, the green light source and the blue light source, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-7 and 9-10 are directly depend on the independent claim 1.
                                                   Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.

        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUC T DANG/Primary Examiner, Art Unit 2892